SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1071
CA 15-00270
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


STEVEN MULLIN, PLAINTIFF-APPELLANT,

                      V                                           ORDER

OSWEGO COUNTY CORRECTIONAL FACILITY,
OSWEGO COUNTY, AND OSWEGO COUNTY SHERIFF’S
DEPARTMENT, DEFENDANTS-RESPONDENTS.


LEVINE & BLIT, PLLC, SYRACUSE (GRAEME SPICER OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LYNCH LAW OFFICE, PLLC, SYRACUSE (RYAN L. ABEL OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from a judgment and order (one paper) of the Supreme
Court, Oswego County (James W. McCarthy, J.), entered May 2, 2014.
The judgment and order granted the motion of defendants to dismiss the
complaint, denied the cross motion of plaintiff for leave to file a
late notice of claim and dismissed the complaint.

     It is hereby ORDERED that the judgment and order so appealed from
is unanimously affirmed without costs.




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court